SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1094
KA 08-00845
PRESENT: FAHEY, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

RAHEEN M. GAYDEN, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


EASTON THOMPSON KASPEREK SHIFFRIN LLP, ROCHESTER (LAWRENCE L. KASPEREK
OF COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (GEOFFREY KAEUPER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Elma A.
Bellini, J.), rendered February 15, 2008. The judgment convicted
defendant, upon a jury verdict, of murder in the second degree.

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Same Memorandum as in People v Gayden ([appeal No. 2] ___ AD3d
___ [Nov. 15, 2013]).




Entered:   November 15, 2013                       Frances E. Cafarell
                                                   Clerk of the Court